



Exhibit 10.3


TWILIO INC.
AMENDED AND RESTATED 2016 STOCK OPTION AND INCENTIVE PLAN
SECTION 1.
GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Twilio Inc. 2016 Stock Option and Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and Consultants of Twilio Inc. (the “Company”)
and its Subsidiaries upon whose judgment, initiative and efforts the Company
largely depends for the successful conduct of its businesses to acquire a
proprietary interest in the Company. It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non‑Employee Directors who
are independent.
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.
“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.
“Board” means the Board of Directors of the Company.
“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.





--------------------------------------------------------------------------------





“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.
“Effective Date” means the date on which the Plan becomes effective as set forth
in Section 21.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the New York Stock Exchange (the
“NYSE”) or another national securities exchange, the determination shall be made
by reference to market quotations. If there are no market quotations for such
date, the determination shall be made by reference to the last date preceding
such date for which there are market quotations; provided further, however, that
if the date for which Fair Market Value is determined is the first day when
trading prices for the Stock are reported on the NYSE or another national
securities exchange, the Fair Market Value shall be the “Price to the Public”
(or equivalent) set forth on the cover page for the final prospectus relating to
the Company’s Initial Public Offering.
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Initial Public Offering” means the first underwritten, firm commitment public
offering pursuant to an effective registration statement under the Act covering
the offer and sale by the Company of its equity securities, or such other event
as a result of or following which the Stock shall be publicly held.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.
“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: sales or revenue or bookings; sales or revenue or
bookings mix; sales or market shares; expense; margins; operating efficiency;
earnings before interest, taxes, depreciation and amortization; net income
(loss) (either before or after interest, taxes, depreciation and/or
amortization); operating income (loss); earnings (loss) per share of Stock;
working capital; operating cash flow (funds from operations) and free cash flow;
customer satisfaction, Net Promoter Score; customer churn; number of customers;
customer retention and expansion; return on sales, gross or net profit levels;
return on capital, assets, equity, or investment; changes in the market price


2



--------------------------------------------------------------------------------





of the Stock; total shareholder return; quality and reliability; productivity;
economic value-added; and acquisitions or strategic transactions, any of which
may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group. The Committee may
appropriately adjust any evaluation performance under a Performance Criterion to
exclude any of the following events that occurs during a Performance Cycle: (i)
asset write-downs or impairments, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reporting results, (iv) accruals for
reorganizations and restructuring programs, and (v) any item of an unusual
nature or of a type that indicates infrequency of occurrence, or both, including
those described in the Financial Accounting Standards Board’s authoritative
guidance and/or in management’s discussion and analysis of financial condition
of operations appearing the Company’s annual report to stockholders for the
applicable year.
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals. Each such period shall not be less than 12 months.
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified performance goals.
“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.
“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.
“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.


3



--------------------------------------------------------------------------------





“Stock” means the Class A common stock, par value $0.001 per share, of the
Company, subject to adjustments pursuant to Section 3.
“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.
“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.
SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)    Administration of Plan. The Plan shall be administered by the
Administrator.
(b)    Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
(i)    to select the individuals to whom Awards may from time to time be
granted;
(ii)    to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;
(iii)    to determine the number of shares of Stock to be covered by any Award;
(iv)    to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;
(v)    to accelerate at any time the exercisability or vesting of all or any
portion of any Award;
(vi)    subject to the provisions of Section 5(c), to extend at any time the
period in which Stock Options may be exercised; and
(vii)    at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.


4



--------------------------------------------------------------------------------





All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
(c)    Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer
and/or any other officer or a committee comprised of one or more officers of the
Company, all or part of the Administrator’s authority and duties with respect to
the granting of Awards to individuals who are (i) not subject to the reporting
and other provisions of Section 16 of the Exchange Act and (ii) not Covered
Employees. Any such delegation by the Administrator shall include a limitation
as to the amount of Stock underlying Awards that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price and the vesting criteria. The Administrator may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Administrator’s delegate or delegates that were
consistent with the terms of the Plan.
(d)    Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
(e)    Indemnification. Neither the Board nor the Administrator, nor any member
of either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.
(f)    Non-U.S. Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in Section
3(a) hereof; and (v) take any action, before or after an Award is made, that the
Administrator determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Administrator may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law.
SECTION 3.
STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)    Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 11,500,000 shares (the “Initial
Limit”), plus on January 1, 2017 and each January 1 thereafter, the number of
shares of Stock reserved and available for issuance under the Plan shall be
cumulatively increased by 5 percent of the number of shares of Class A and Class
B common


5



--------------------------------------------------------------------------------





stock of the Company issued and outstanding on the immediately preceding
December 31 or such lesser number of shares of Stock as determined by the
Administrator in its sole discretion (the “Annual Increase”), subject, in each
case, to adjustment as provided in Section 3(c). Subject to such overall
limitation, the maximum aggregate number of shares of Stock that may be issued
in the form of Incentive Stock Options shall not exceed the Initial Limit
cumulatively increased on January 1, 2017 and on each January 1 thereafter by
the lesser of the Annual Increase for such year or 5,750,000 shares of Stock,
subject in all cases to adjustment as provided in this Section 3. For purposes
of this limitation, the shares of Stock underlying any Awards under the Plan or
the shares of Class B common stock of the Company under the Company’s 2008 Stock
Option Plan, as amended and restated, that are forfeited, canceled, held back
upon exercise of an Option or settlement of an Award to cover the exercise price
or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of stock or otherwise terminated (other than by exercise)
shall be added back to the shares of Stock available for issuance under the Plan
(provided, that any such shares of Class B common stock of the Company shall
first be converted to shares of Class A common stock of the Company). In the
event the Company repurchases shares of stock on the open market, such shares
shall not be added to the shares of Stock available for issuance under the Plan.
Subject to such overall limitations, shares of Stock may be issued up to such
maximum number pursuant to any type or types of Award; provided, however, that
Stock Options or Stock Appreciation Rights with respect to no more than
11,500,000 shares of Stock may be granted to any one individual grantee during
any one calendar year period. The shares available for issuance under the Plan
may be authorized but unissued shares of Stock or shares of Stock reacquired by
the Company.
(b)    Maximum Awards to Non-Employee Directors. Notwithstanding anything to the
contrary in this Plan, the value of all Awards awarded under this Plan and all
other cash compensation paid by the Company to any Non-Employee Director in any
calendar year shall not exceed $750,000. For the purpose of this limitation, the
value of any Award shall be its grant date fair value, as determined in
accordance with ASC 718 or successor provision but excluding the impact of
estimated forfeitures related to service-based vesting provisions.
(c)    Changes in Stock. Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The


6



--------------------------------------------------------------------------------





adjustment by the Administrator shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.
(d)    Mergers and Other Transactions. In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate. In
the event of such termination, except as may be otherwise provided in the
relevant Award Certificate, all Options and Stock Appreciation Rights with
time-based vesting, conditions or restrictions that are not vested and/or
exercisable immediately prior to the effective time of the Sale Event shall
become fully vested and exercisable as of the effective time of the Sale Event,
all other Awards with time-based vesting, conditions or restrictions shall
become fully vested and nonforfeitable as of the effective time of the Sale
Event, and all Awards with conditions and restrictions relating to the
attainment of performance goals may become vested and nonforfeitable in
connection with a Sale Event in the Administrator’s discretion or to the extent
specified in the relevant Award Certificate. In the event of such termination,
(i) the Company shall have the option (in its sole discretion) to make or
provide for a payment, in cash or in kind, to the grantees holding Options and
Stock Appreciation Rights, in exchange for the cancellation thereof, in an
amount equal to the difference between (A) the Sale Price multiplied by the
number of shares of Stock subject to outstanding Options and Stock Appreciation
Rights (to the extent then exercisable at prices not in excess of the Sale
Price) and (B) the aggregate exercise price of all such outstanding Options and
Stock Appreciation Rights; or (ii) each grantee shall be permitted, within a
specified period of time prior to the consummation of the Sale Event as
determined by the Administrator, to exercise all outstanding Options and Stock
Appreciation Rights (to the extent then exercisable) held by such grantee. The
Company shall also have the option (in its sole discretion) to make or provide
for a payment, in cash or in kind, to the grantees holding other Awards in an
amount equal to the Sale Price multiplied by the number of vested shares of
Stock under such Awards.
SECTION 4.
ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.
SECTION 5.
STOCK OPTIONS

(a)    Award of Stock Options. The Administrator may grant Stock Options under
the Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.


7



--------------------------------------------------------------------------------





Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.
(b)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.
(c)    Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.
(d)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
(e)    Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written or electronic notice of exercise to the Company, specifying
the number of shares to be purchased. Payment of the purchase price may be made
by one or more of the following methods except to the extent otherwise provided
in the Option Award Certificate:
(i)    In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(ii)    Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date;
(iii)    By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or
(iv)    With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in


8



--------------------------------------------------------------------------------





accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
(f)    Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
SECTION 6.
STOCK APPRECIATION RIGHTS

(a)    Award of Stock Appreciation Rights. The Administrator may grant Stock
Appreciation Rights under the Plan. A Stock Appreciation Right is an Award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.
(b)    Exercise Price of Stock Appreciation Rights. The exercise price of a
Stock Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Stock on the date of grant.
(c)    Grant and Exercise of Stock Appreciation Rights. Stock Appreciation
Rights may be granted by the Administrator independently of any Stock Option
granted pursuant to Section 5 of the Plan.
(d)    Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Administrator. The term of a Stock Appreciation Right may
not exceed ten years.
SECTION 7.
RESTRICTED STOCK AWARDS

(a)    Nature of Restricted Stock Awards. The Administrator may grant Restricted
Stock Awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives. The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.
(b)    Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the


9



--------------------------------------------------------------------------------





Company during the performance period shall accrue and shall not be paid to the
grantee until and to the extent the performance goals are met with respect to
the Restricted Stock Award. Unless the Administrator shall otherwise determine,
(i) uncertificated Restricted Shares shall be accompanied by a notation on the
records of the Company or the transfer agent to the effect that they are subject
to forfeiture until such Restricted Shares are vested as provided in Section
7(d) below, and (ii) certificated Restricted Shares shall remain in the
possession of the Company until such Restricted Shares are vested as provided in
Section 7(d) below, and the grantee shall be required, as a condition of the
grant, to deliver to the Company such instruments of transfer as the
Administrator may prescribe.
(c)    Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been reacquired by the Company at its original purchase price (if any) from
such grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.
(d)    Vesting of Restricted Shares. The Administrator at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Shares and the Company’s right of
repurchase or forfeiture shall lapse. Subsequent to such date or dates and/or
the attainment of such pre-established performance goals, objectives and other
conditions, the shares on which all restrictions have lapsed shall no longer be
Restricted Shares and shall be deemed “vested.”
SECTION 8.
RESTRICTED STOCK UNITS

(a)    Nature of Restricted Stock Units. The Administrator may grant Restricted
Stock Units under the Plan. A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock upon the satisfaction of such
restrictions and conditions at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees. Except in the case
of Restricted Stock Units with a deferred settlement date that complies with
Section 409A, at the end of the vesting period, the Restricted Stock Units, to
the extent vested, shall be settled in the form of shares of Stock. Restricted
Stock Units with deferred settlement dates are subject to Section 409A and shall
contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order to comply with the requirements of
Section 409A.
(b)    Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by


10



--------------------------------------------------------------------------------





the Administrator. Any such future cash compensation that the grantee elects to
defer shall be converted to a fixed number of Restricted Stock Units based on
the Fair Market Value of Stock on the date the compensation would otherwise have
been paid to the grantee if such payment had not been deferred as provided
herein. The Administrator shall have the sole right to determine whether and
under what circumstances to permit such elections and to impose such limitations
and other terms and conditions thereon as the Administrator deems appropriate.
Any Restricted Stock Units that are elected to be received in lieu of cash
compensation shall be fully vested, unless otherwise provided in the Award
Certificate.
(c)    Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying his Restricted
Stock Units, subject to the provisions of Section 11 and such terms and
conditions as the Administrator may determine.
(d)    Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s right in all Restricted Stock Units that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 9.
UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may grant (or sell at par
value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan. An Unrestricted Stock Award is an Award
pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan. Unrestricted Stock Awards may be granted in respect
of past services or other valid consideration, or in lieu of cash compensation
due to such grantee.
SECTION 10.
CASH-BASED AWARDS

Grant of Cash-Based Awards. The Administrator may grant Cash-Based Awards under
the Plan. A Cash-Based Award is an Award that entitles the grantee to a payment
in cash upon the attainment of specified Performance Goals. The Administrator
shall determine the maximum duration of the Cash-Based Award, the amount of cash
to which the Cash-Based Award pertains, the conditions upon which the Cash-Based
Award shall become vested or payable, and such other provisions as the
Administrator shall determine. Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator. Payment, if any, with respect to a Cash-Based Award shall be made
in accordance with the terms of the Award and may be made in cash.
SECTION 11.
PERFORMANCE SHARE AWARDS

(a)    Nature of Performance Share Awards. The Administrator may grant
Performance Share Awards under the Plan. A Performance Share Award is an Award
entitling the grantee to receive shares of Stock upon the attainment of
performance goals. The Administrator shall determine whether and to whom
Performance Share Awards shall be granted, the performance goals, the periods
during which performance is to be measured, which may not be less than one year
except in the case of a Sale Event, and such other limitations and conditions as
the Administrator shall determine.


11



--------------------------------------------------------------------------------





(b)    Rights as a Stockholder. A grantee receiving a Performance Share Award
shall have the rights of a stockholder only as to shares of Stock actually
received by the grantee under the Plan and not with respect to shares subject to
the Award but not actually received by the grantee. A grantee shall be entitled
to receive shares of Stock under a Performance Share Award only upon
satisfaction of all conditions specified in the Performance Share Award
Certificate (or in a performance plan adopted by the Administrator).
(c)    Termination. Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 18 below, in writing after
the Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
SECTION 12.
PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a)    Performance-Based Awards. The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, Performance Share Awards or Cash-Based Award payable upon the
attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. The
Administrator shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for any Performance Cycle. Depending on
the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall Company performance or
the performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.
(b)    Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.
(c)    Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award.
(d)    Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 11,500,000 shares
of Stock (subject to adjustment as provided in Section 3(c) hereof) or
$5,000,000 in the case of a Performance-Based Award that is a Cash-Based Award.
SECTION 13.
DIVIDEND EQUIVALENT RIGHTS



12



--------------------------------------------------------------------------------





(a)    Dividend Equivalent Rights. The Administrator may grant Dividend
Equivalent Rights under the Plan. A Dividend Equivalent Right is an Award
entitling the grantee to receive credits based on cash dividends that would have
been paid on the shares of Stock specified in the Dividend Equivalent Right (or
other Award to which it relates) if such shares had been issued to the grantee.
A Dividend Equivalent Right may be granted hereunder to any grantee as a
component of an award of Restricted Stock Units or Performance Share Award or as
a freestanding award. The terms and conditions of Dividend Equivalent Rights
shall be specified in the Award Certificate. Dividend equivalents credited to
the holder of a Dividend Equivalent Right may be paid currently or may be deemed
to be reinvested in additional shares of Stock, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment or such other price as may then apply under a dividend
reinvestment plan sponsored by the Company, if any. Dividend Equivalent Rights
may be settled in cash or shares of Stock or a combination thereof, in a single
installment or installments. A Dividend Equivalent Right granted as a component
of an Award of Restricted Stock Units or Performance Share Award shall provide
that such Dividend Equivalent Right shall be settled only upon settlement or
payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award.
(b)    Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s rights in all Dividend Equivalent Rights
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
SECTION 14.
TRANSFERABILITY OF AWARDS

(a)    Transferability. Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.
(b)    Administrator Action. Notwithstanding Section 14(a), the Administrator,
in its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.
(c)    Family Member. For purposes of Section 14(b), “family member” shall mean
a grantee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee’s household (other than a
tenant of the grantee), a trust in which these persons (or the grantee) have
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than 50 percent of the voting
interests.


13



--------------------------------------------------------------------------------





(d)    Designation of Beneficiary. To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.
SECTION 15.
TAX WITHHOLDING

(a)    Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the grantee for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee and/or to direct that the proceeds from a sale of Stock on behalf of a
grantee be paid over to the Company to satisfy any such tax withholding
obligations. The Company’s obligation to deliver evidence of book entry (or
stock certificates) to any grantee is subject to and conditioned on tax
withholding obligations being satisfied by the grantee.
(b)    Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due. The Administrator may also require
Awards to be subject to mandatory share withholding up to the required
withholding amount. For purposes of share withholding, the Fair Market Value of
withheld shares shall be determined in the same manner as the value of Stock
includible in income of the Participants.
SECTION 16.
SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.
SECTION 17.
TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a)    Termination of Employment. If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.
(b)    For purposes of the Plan, the following events shall not be deemed a
termination of employment:


14



--------------------------------------------------------------------------------





(i)    a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
(ii)    an approved leave of absence for military service or sickness, or for
any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.
SECTION 18.
AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. The Administrator is specifically authorized to exercise its discretion
to reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights or effect the repricing of such Awards through cancellation and
re-grants. To the extent required under the rules of any securities exchange or
market system on which the Stock is listed, to the extent determined by the
Administrator to be required by the Code to ensure that Incentive Stock Options
granted under the Plan are qualified under Section 422 of the Code, or to ensure
that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c) or 3(d).
SECTION 19.
STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
SECTION 20.
GENERAL PROVISIONS

(a)    No Distribution. The Administrator may require each person acquiring
Stock pursuant to an Award to represent to and agree with the Company in writing
that such person is acquiring the shares without a view to distribution thereof.
(b)    Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such


15



--------------------------------------------------------------------------------





certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.
(c)    Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
(d)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.
(e)    Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.
(f)    Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.
SECTION 21.
EFFECTIVE DATE OF PLAN

This Plan shall become effective upon the date immediately preceding the date on
which the Company’s Registration Statement on Form S-1 becomes effective. No
grants of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.
SECTION 22.
GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of California, applied
without regard to conflict of law principles.




16



--------------------------------------------------------------------------------







INCENTIVE STOCK OPTION AGREEMENT


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
 
$
 
 
[FMV on Grant Date (110% of FMV if a 10% owner)]
Grant Date:
 
 
Expiration Date:
 
 
 
 
[up to 10 years (5 if a 10% owner)]

 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
of Class A Common Stock, par value $0.001 per share (the “Stock”), of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.
 
1.             Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated so long as the Optionee remains an employee of the
Company or a Subsidiary on such dates:
 
Incremental Number of
Option Shares Exercisable*
Exercisability Date
(   )
 
(   )
 
(   )
 
(   )
 
(   )
 

 
* Max. of $100,000 per yr.
 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.


2.             Manner of Exercise.
 
(a)           The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.


17



--------------------------------------------------------------------------------





 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
or (iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above.  Payment
instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
 
(b)           The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c)           The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 100 shares, unless the number
of shares with respect to which this Stock Option is being exercised is the
total number of shares subject to exercise under this Stock Option at the time.
 
(d)           Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.
 
3.             Termination of Employment.  If the Optionee’s employment by the
Company or a Subsidiary (as defined in the Plan) is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.
 


18



--------------------------------------------------------------------------------





(a)           Termination Due to Death.  If the Optionee’s employment terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
 
(b)           Termination Due to Disability.  If the Optionee’s employment
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination of employment, may
thereafter be exercised by the Optionee for a period of 12 months from the date
of disability or until the Expiration Date, if earlier.  Any portion of this
Stock Option that is not exercisable on the date of disability shall terminate
immediately and be of no further force or effect.
 
(c)           Termination for Cause.  If the Optionee’s employment terminates
for Cause, any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.  For purposes
hereof, “Cause” shall mean, unless otherwise provided in an employment agreement
between the Company and the Optionee, a determination by the Administrator that
the Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company.
 
(d)           Other Termination.  If the Optionee’s employment terminates for
any reason other than the Optionee’s death, the Optionee’s disability, or Cause,
and unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier.  Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.


The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
 
4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
5.             Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 
6.             Status of the Stock Option.  This Stock Option is intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), but the Company does not represent or
warrant that this Stock Option qualifies as such.  The Optionee should consult
with his or her own tax advisors regarding the tax effects of this Stock Option
and the requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code,


19



--------------------------------------------------------------------------------





including, but not limited to, holding period requirements.  To the extent any
portion of this Stock Option does not so qualify as an “incentive stock option,”
such portion shall be deemed to be a non-qualified stock option.  If the
Optionee intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will so
notify the Company within 30 days after such disposition.
 
7.             Tax Withholding.  The Optionee shall, not later than the date as
of which the exercise of this Stock Option becomes a taxable event for Federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.
 
8.             No Obligation to Continue Employment.  Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.
 
9.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
10.          Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Optionee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Optionee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.
 
11.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
 
Twilio Inc.
 
 
 
 
 
By:
 
 
 
Title:

 


20



--------------------------------------------------------------------------------





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
Optionee’s Signature
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 



21



--------------------------------------------------------------------------------





NON-QUALIFIED STOCK OPTION AGREEMENT


FOR NON-EMPLOYEE DIRECTORS


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
 
$
 
 
[FMV on Grant Date]
Grant Date:
 
 
Expiration Date:
 
 
 
 
[No more than 10 years]

 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
to the Optionee named above, who is a Director of the Company but is not an
employee of the Company, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date specified above all or part of the number of shares of
Class A Common Stock, par value $0.001 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
 
1.             Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated so long as the Optionee remains in service as a
member of the Board on such dates:
 
Incremental Number of
Option Shares Exercisable
Exercisability Date
 
 
(   )
 
(   )
 
(   )
 
(   )
 
(   )
 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
 
2.             Manner of Exercise.
 
(a)           The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written


22



--------------------------------------------------------------------------------





notice to the Administrator of his or her election to purchase some or all of
the Option Shares purchasable at the time of such notice.  This notice shall
specify the number of Option Shares to be purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
 
(b)           The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a
holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company.  Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.
 
(c)           The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 100 shares, unless the number
of shares with respect to which this Stock Option is being exercised is the
total number of shares subject to exercise under this Stock Option at the time.
 
(d)           Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.


23



--------------------------------------------------------------------------------





 
3.             Termination as Director. If the Optionee ceases to be a Director
of the Company, the period within which to exercise the Stock Option may be
subject to earlier termination as set forth below.
 
(a)           Termination Due to Death.  If the Optionee’s service as a Director
terminates by reason of the Optionee’s death, any portion of this Stock Option
outstanding on such date, to the extent exercisable on the date of death, may
thereafter be exercised by the Optionee’s legal representative or legatee for a
period of 12 months from the date of death or until the Expiration Date, if
earlier.  Any portion of this Stock Option that is not exercisable on the date
of death shall terminate immediately and be of no further force or effect.
 
(b)           Other Termination.  If the Optionee ceases to be a Director for
any reason other than the Optionee’s death, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
the Optionee ceased to be a Director, for a period of six months from the date
the Optionee ceased to be a Director or until the Expiration Date, if earlier. 
Any portion of this Stock Option that is not exercisable on the date the
Optionee ceases to be a Director shall terminate immediately and be of no
further force or effect.
 
4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
5.             Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 
6.             No Obligation to Continue as a Director.  Neither the Plan nor
this Stock Option confers upon the Optionee any rights with respect to
continuance as a Director.


7.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
 
8.             Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Optionee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Optionee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.




24



--------------------------------------------------------------------------------





9.             Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
 
Twilio Inc.
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
Optionee’s Signature
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 

 




 


25



--------------------------------------------------------------------------------





NON-QUALIFIED STOCK OPTION AGREEMENT


FOR COMPANY EMPLOYEES


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
 
$
 
 
[FMV on Grant Date]
Grant Date:
 
 
Expiration Date:
 
 

 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
of Class A Common Stock, par value $0.001 per share (the “Stock”) of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
 
1.                                      Exercisability Schedule.  No portion of
this Stock Option may be exercised until such portion shall have become
exercisable.  Except as set forth below, and subject to the discretion of the
Administrator (as defined in Section 2 of the Plan) to accelerate the
exercisability schedule hereunder, this Stock Option shall be exercisable with
respect to the following number of Option Shares on the dates indicated so long
as Optionee remains an employee of the Company or a Subsidiary on such dates:
 
Incremental Number of
Option Shares Exercisable
Exercisability Date
(   )
 
(   )
 
(   )
 
(   )
 
(   )
 

 
 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.


2.                                      Manner of Exercise.
 
(a)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may give written notice to the
Administrator of his or her election to purchase some or all of the


26



--------------------------------------------------------------------------------





Option Shares purchasable at the time of such notice.  This notice shall specify
the number of Option Shares to be purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
 
(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon compliance to the satisfaction of the
Administrator with all requirements under applicable laws or regulations in
connection with such transfer and with the requirements hereof and of the Plan. 
The determination of the Administrator as to such compliance shall be final and
binding on the Optionee.  The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
 
(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.
 
(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.


27



--------------------------------------------------------------------------------





 
3.                                      Termination of Employment.  If the
Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.
 
(a)                                 Termination Due to Death.  If the Optionee’s
employment terminates by reason of the Optionee’s death, any portion of this
Stock Option outstanding on such date, to the extent exercisable on the date of
death, may thereafter be exercised by the Optionee’s legal representative or
legatee for a period of 12 months from the date of death or until the Expiration
Date, if earlier.  Any portion of this Stock Option that is not exercisable on
the date of death shall terminate immediately and be of no further force or
effect.
 
(b)                                 Termination Due to Disability.  If the
Optionee’s employment terminates by reason of the Optionee’s disability (as
determined by the Administrator), any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of such termination of
employment, may thereafter be exercised by the Optionee for a period of 12
months from the date of disability or until the Expiration Date, if earlier. 
Any portion of this Stock Option that is not exercisable on the date of
disability shall terminate immediately and be of no further force or effect.
 
(c)                                  Termination for Cause.  If the Optionee’s
employment terminates for Cause, any portion of this Stock Option outstanding on
such date shall terminate immediately and be of no further force and effect. 
For purposes hereof, “Cause” shall mean, unless otherwise provided in an
employment agreement between the Company and the Optionee, a determination by
the Administrator that the Optionee shall be dismissed as a result of (i) any
material breach by the Optionee of any agreement between the Optionee and the
Company; (ii) the conviction of, indictment for or plea of nolo contendere by
the Optionee to a felony or a crime involving moral turpitude; or (iii) any
material misconduct or willful and deliberate non-performance (other than by
reason of disability) by the Optionee of the Optionee’s duties to the Company.
 
(d)                                 Other Termination.  If the Optionee’s
employment terminates for any reason other than the Optionee’s death, the
Optionee’s disability or Cause, and unless otherwise determined by the
Administrator, any portion of this Stock Option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
three months from the date of termination or until the Expiration Date, if
earlier.  Any portion of this Stock Option that is not exercisable on the date
of termination shall terminate immediately and be of no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
 
4.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan, including the powers of
the Administrator set forth in  Section 2(b) of the Plan.  Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
 
5.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.
 


28



--------------------------------------------------------------------------------





6.                                      Tax Withholding.  The Optionee shall,
not later than the date as of which the exercise of this Stock Option becomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Administrator for payment of any Federal,
state, and local taxes required by law to be withheld on account of such taxable
event.  The Company shall have the authority to cause the minimum required tax
withholding obligation to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Optionee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the minimum withholding amount
due.
 
7.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Optionee at any time.
 
8.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Stock Option and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.
 
9.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Optionee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Optionee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Optionee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.
 
10.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Optionee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.
 
 
Twilio Inc.
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 


29



--------------------------------------------------------------------------------





Dated:
 
 
 
 
Optionee’s Signature
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 



30



--------------------------------------------------------------------------------





RESTRICTED STOCK AWARD AGREEMENT


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
No. of Shares:
 
Grant Date:
 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan (the “Plan”) as
amended through the date hereof, Twilio Inc. (the “Company”) hereby grants a
Restricted Stock Award (an “Award”) to the Grantee named above.  Upon acceptance
of this Award, the Grantee shall receive the number of shares of Class A Common
Stock, par value $0.001 per share (the “Stock”) of the Company specified above,
subject to the restrictions and conditions set forth herein and in the Plan. 
The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.
 
1.                                      Award.  The shares of Restricted Stock
awarded hereunder shall be issued and held by the Company’s transfer agent in
book entry form, and the Grantee’s name shall be entered as the stockholder of
record on the books of the Company.  Thereupon, the Grantee shall have all the
rights of a stockholder with respect to such shares, including voting and
dividend rights, subject, however, to the restrictions and conditions specified
in Paragraph 2 below.  The Grantee shall (i) sign and deliver to the Company a
copy of this Award Agreement and (ii) deliver to the Company a stock power
endorsed in blank.
 
2.                                      Restrictions and Conditions.
 
(a)                                 Any book entries for the shares of
Restricted Stock granted herein shall bear an appropriate legend, as determined
by the Administrator in its sole discretion, to the effect that such shares are
subject to restrictions as set forth herein and in the Plan.
 
(b)                                 Shares of Restricted Stock granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting.
 
(c)                                  If the Grantee’s employment with the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason (including death) prior to vesting of shares of Restricted Stock granted
herein, all shares of Restricted Stock shall immediately and automatically be
forfeited and returned to the Company.
 
3.                                      Vesting of Restricted Stock.  The
restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
remains an employee of the Company or a Subsidiary on such Dates.  If a series
of Vesting Dates is specified, then the restrictions and conditions in
Paragraph 2 shall lapse only with respect to the number of shares of Restricted
Stock specified as vested on such date.


31



--------------------------------------------------------------------------------





 
Incremental Number
of Shares Vested
Vesting Date
(   )
 
(   )
 
(   )
 
(   )
 
(   )
 

 
 
Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.
 
4.                                      Dividends.  Dividends on shares of
Restricted Stock shall be paid currently to the Grantee.
 
5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Award shall be subject to and governed by
all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
 
6.                                      Transferability.  This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
 
7.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Award becomes a taxable
event for Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event.  Except
in the case where an election is made pursuant to Paragraph 8 below, the Company
shall have the authority to cause the required minimum tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued or released by the transfer agent a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the minimum withholding
amount due.
 
8.                                      Election Under Section 83(b).  The
Grantee and the Company hereby agree that the Grantee may, within 30 days
following the Grant Date of this Award, file with the Internal Revenue Service
and the Company an election under Section 83(b) of the Internal Revenue Code. 
In the event the Grantee makes such an election, he or she agrees to provide a
copy of the election to the Company.  The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.
9.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Grantee at any time.
 


32



--------------------------------------------------------------------------------





10.                               Integration.  This Agreement constitutes the
entire agreement between the parties with respect to this Award and supersedes
all prior agreements and discussions between the parties concerning such subject
matter.
 
11.                               Data Privacy Consent.  In order to administer
the Plan and this Agreement and to implement or structure future equity grants,
the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Grantee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.
12.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.
 
 
Twilio Inc.
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
Grantee’s Signature
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 

 




 


33



--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD AGREEMENT


FOR NON-EMPLOYEE DIRECTORS


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
 
 
 
 
No. of Restricted Stock Units:
 
 
 
 
 
Grant Date:
 
 

 
 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
an award of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above.  Each Restricted Stock Unit shall relate to one share
of Class A Common Stock, par value $0.001 per share (the “Stock”) of the
Company.
 
1.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.
 
2.                                      Vesting of Restricted Stock Units.  The
restrictions and conditions of Paragraph 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
remains in service as a member of the Board on such Dates.  If a series of
Vesting Dates is specified, then the restrictions and conditions in Paragraph 1
shall lapse only with respect to the number of Restricted Stock Units specified
as vested on such date.
 
Incremental Number of
Restricted Stock Units Vested
Vesting Date
(   )
 
(   )
 
(   )
 
(   )
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
 
3.                                      Termination of Service.  If the
Grantee’s service with the Company and its Subsidiaries terminates for any
reason (including death or disability) prior to the satisfaction of the vesting
conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and


34



--------------------------------------------------------------------------------





neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.
 
4.                                      Issuance of Shares of Stock.  As soon as
practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the
Company shall issue to the Grantee the number of shares of Stock equal to the
aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.
 
5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
 
6.                                      Section 409A of the Code.  This
Agreement shall be interpreted in such a manner that all provisions relating to
the settlement of the Award are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code.
 
7.                                      No Obligation to Continue as a
Director.  Neither the Plan nor this Award confers upon the Grantee any rights
with respect to continuance as a Director.
 
8.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.
 
9.                                      Data Privacy Consent.  In order to
administer the Plan and this Agreement and to implement or structure future
equity grants, the Company, its subsidiaries and affiliates and certain agents
thereof (together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Grantee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.
10.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.
 


35



--------------------------------------------------------------------------------





 
Twilio Inc.
 
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 
Dated:
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



36



--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD AGREEMENT


FOR COMPANY EMPLOYEES


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
No. of Restricted Stock Units:
 
Grant Date:
 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
an award of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above.  Each Restricted Stock Unit shall relate to one share
of Class A Common Stock, par value $0.001 per share (the “Stock”) of the
Company.
 
1.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.
 
2.                                      Vesting of Restricted Stock Units.  The
restrictions and conditions of Paragraph 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
remains an employee of the Company or a Subsidiary on such Dates.  If a series
of Vesting Dates is specified, then the restrictions and conditions in
Paragraph 1 shall lapse only with respect to the number of Restricted Stock
Units specified as vested on such date.
 
Incremental Number of
Restricted Stock Units Vested
Vesting Date
(   )
 
(   )
 
(   )
 
(   )
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
 
3.                                      Termination of Employment.  If the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason (including death or disability) prior to the satisfaction of the vesting
conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
 


37



--------------------------------------------------------------------------------





4.                                      Issuance of Shares of Stock.  As soon as
practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the
Company shall issue to the Grantee the number of shares of Stock equal to the
aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.
 
5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
 
6.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the receipt of this Award becomes a taxable
event for Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event.  The
Company shall have the authority to cause the required minimum tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued to the Grantee a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.  In addition,
the required tax withholding obligation may be satisfied, in whole or in part,
by an arrangement whereby a certain number of shares of Stock issued upon
settlement of the Award are immediately sold and proceeds from such sale are
remitted to the Company in an amount that would satisfy the withholding amount
due.
 
7.                                      Section 409A of the Code.  This
Agreement shall be interpreted in such a manner that all provisions relating to
the settlement of the Award are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code.
 
8.                                      No Obligation to Continue Employment. 
Neither the Company nor any Subsidiary is obligated by or as a result of the
Plan or this Agreement to continue the Grantee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Grantee at any time.
 
9.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.
 
10.                               Data Privacy Consent.  In order to administer
the Plan and this Agreement and to implement or structure future equity grants,
the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Grantee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.


38



--------------------------------------------------------------------------------





 
11.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.
 
 
Twilio Inc.
 
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 
Dated:
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




 


39



--------------------------------------------------------------------------------





NON-QUALIFIED STOCK OPTION AGREEMENT


FOR NON-EMPLOYEE DIRECTORS


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
 
No. of Option Shares:
 
 
 
Option Exercise Price per Share:
US$
 
[FMV on Grant Date]
 
 
Grant Date:
 
 
 
Expiration Date:
 
 
[No more than 10 years]

 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
to the Optionee named above, who is a Director of the Company but is not an
employee of the Company, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date specified above all or part of the number of shares of
Class A Common Stock, par value $0.001 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
 
1.             Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated so long as the Optionee remains in service as a
member of the Board on such dates:
 
Incremental Number of
Option Shares Exercisable
Exercisability Date
(   )
 
(   )
 
(   )
 
(   )
 
(   )
 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
 
2.             Manner of Exercise.
 


40



--------------------------------------------------------------------------------





(a)           The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
 
(b)           The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a
holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company.  Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.
 
(c)           The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 100 shares, unless the number
of shares with respect to which this Stock Option is being exercised is the
total number of shares subject to exercise under this Stock Option at the time.
 


41



--------------------------------------------------------------------------------





(d)           Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.
 
3.             Termination as Director. If the Optionee ceases to be a Director
of the Company, the period within which to exercise the Stock Option may be
subject to earlier termination as set forth below.
 
(a)           Termination Due to Death.  If the Optionee’s service as a Director
terminates by reason of the Optionee’s death, any portion of this Stock Option
outstanding on such date, to the extent exercisable on the date of death, may
thereafter be exercised by the Optionee’s legal representative or legatee for a
period of 12 months from the date of death or until the Expiration Date, if
earlier.  Any portion of this Stock Option that is not exercisable on the date
of death shall terminate immediately and be of no further force or effect.
 
(b)           Other Termination.  If the Optionee ceases to be a Director for
any reason other than the Optionee’s death, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
the Optionee ceased to be a Director, for a period of six months from the date
the Optionee ceased to be a Director or until the Expiration Date, if earlier. 
Any portion of this Stock Option that is not exercisable on the date the
Optionee ceases to be a Director shall terminate immediately and be of no
further force or effect.
 
4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
5.             Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 
6.             Tax Responsibility.  The Optionee acknowledges that the Company
(a) makes no representations or undertakings regarding any Federal, state, and
local taxes and/or social insurance contributions applicable to any aspect of
the Stock Option (“Tax-Related Items”),
including, without limitation, the grant, vesting, exercise or settlement of the
Stock Option, the subsequent sale of shares acquired pursuant to such issuance,
and the receipt of any dividends; and (b) does not commit to and is under no
obligation to structure the terms of the grant or any aspect of the Stock Option
to reduce or eliminate the Optionee’s liability for Tax-Related Items or achieve
any particular tax result.  The Optionee shall not make any claim against the
Company or its Board, officers or employees related to Tax-Related Items arising
from the Stock Option or the Optionee’s other compensation
 
7.             No Obligation to Continue as a Director.  Neither the Plan nor
this Stock Option confers upon the Optionee any rights with respect to
continuance as a Director.
 
8.             Service Terms and Acknowledgments.  In accepting the Stock
Options, the Optionee acknowledges, understands and agrees as follows:
 
(a)           the Plan is established voluntarily by the Company and it is
discretionary in nature;
 


42



--------------------------------------------------------------------------------





(b)           the grant of the Stock Options is voluntary and occasional and
does not create any contractual or other right to receive future grants of Stock
Options, or benefits in lieu of Stock Options, even if Stock Options have been
granted in the past;
 
(c)           all decisions with respect to future Stock Options or other
grants, if any, will be at the sole discretion of the Company;
 
(d)           the Optionee is voluntarily participating in the Plan;
 
(e)           the Stock Options and any shares of Stock acquired under the Plan
are not intended to replace any pension rights or compensation;
 
(f)            the Stock Options and any shares of Stock acquired under the
Plan, and the income and value of same, are not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;
 
(g)           the future value of the shares of Stock underlying the Stock
Options is unknown, indeterminable, and cannot be predicted with certainty;
 
(i)           if the Optionee acquires shares of Stock, the value of such shares
may increase or decrease in value;
 
(j)           for purposes of the Stock Options, the Optionee’s right to vest in
the Stock Options under the Plan, if any, will terminate as of the date of the
Optionee ceases to be a service provider and will not be extended by any notice
period (e.g., the Optionee’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Optionee is employed or providing
services or the terms of the Optionee’s employment or service agreement, if
any); the Administrator shall have the exclusive discretion to determine the
date of the Optionee ceases to
be a service provider for purposes of the Stock Options (including whether the
Optionee may still be considered to be providing services while on a leave of
absence);
 
(k)           unless otherwise provided in the Plan or by the Company in its
discretion, the Stock Options and the benefits evidenced by this Agreement do
not create any entitlement to have the Stock Options or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; and
 
(l)            the Optionee acknowledges and agrees that neither the Company,
nor any Subsidiary shall be liable for any foreign exchange rate fluctuation
between the Optionee’s local currency and the U.S. Dollar that may affect the
value of the Stock Options or of any amounts due to the Optionee pursuant to the
exercise of the Stock Options or the subsequent sale of any shares of Stock.
 
9.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
 


43



--------------------------------------------------------------------------------





10.          Data Privacy Consent.  Optionee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this Agreement and to implement or
structure future equity grants, the Company, its subsidiaries and affiliates and
certain agents thereof (together, the “Relevant Companies”) may process any and
all personal or professional data, including any other Stock Options grant
materials (“Data”) by and among, as applicable, Company, and  Subsidiary for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.  The Optionee understands that the Company may hold
certain personal information about the Optionee, including, but not limited to
Social Security or other identification number, the Optionee’s name, home
address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  By entering into this Agreement, the Optionee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Optionee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law., social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all Stock
Options or any other entitlement to shares awarded, canceled, vested, unvested,
exercised or outstanding in the Optionee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.   The Optionee understands
that Data will be transferred to a stock plan service provider as may selected
by the Company in the future, which may be assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the U.S. or
elsewhere, and that the recipient’s country (e.g., the U.S.) may have different
including less stringent data privacy laws and protections than the Optionee’s
country.  The Optionee understands that  if he or she resides outside the U.S.,
he  or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.  The Optionee authorizes the Company, its Subsidiaries and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan.  The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan.  The Optionee understands that if he or she resides
outside the U.S.,  he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative.  Further, the Optionee understands that he or she is providing
the consents herein on a purely voluntary basis.  If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, his or her
employment status or service and career with the Company will not be adversely
affected; the only consequence of refusing or withdrawing the Optionee’s consent
is that the Company would not be able to grant the Optionee Stock Options or
other equity awards or administer or maintain such awards.  Therefore, the
Optionee understands that refusing or withdrawing his or her consent may affect
the Optionee’s ability to participate in the Plan.  For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.
 


44



--------------------------------------------------------------------------------





11.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
12.          Country-Specific Appendix.  Notwithstanding any provisions in this
Agreement, the Stock Options shall be subject to any special terms and
conditions and notifications set forth in any Appendix to this Agreement for the
Optionee’s country.  Moreover, if the Optionee relocates to one of the countries
included in the Appendix, the special terms and conditions and notifications for
such country will apply to the Optionee, to the extent the Company determines
that the application of such terms and conditions and notifications is necessary
or advisable for legal or administrative reasons.  This Agreement and any
Appendices thereto are referred to jointly as this Agreement.
 
13.          Foreign Exchange.  The Optionee acknowledges and agrees that the
Optionee may be responsible for reporting inbound or outbound transactions or
fund transfers that exceed a certain amount. The Optionee is advised to seek
appropriate professional advice as to how the exchange control regulations apply
to the Stock Options and the Optionee’s specific situation and understands that
the relevant laws and regulations can change frequently and occasionally on a
retroactive basis.
 
14.          Translation. To the extent that the Optionee has been provided with
a translation of this Agreement, the English language version of this Agreement
shall prevail in case of any
discrepancies or ambiguities due to translation or inconsistencies or conflicts
between different language versions of this Agreement.
 
15.          Electronic Delivery of Documents.  The Optionee agrees that the
Company may deliver electronically or by email all documents relating to the
Plan or Stock Options (including, without limitation, a copy of the Plan) and
all other documents that the Company is required to deliver to its security
holders.  The Optionee also agrees that the Company may deliver these documents
by posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it shall notify the Optionee by email. The Optionee acknowledges that he or she
may receive from the Company a paper copy of any documents delivered or posted
electronically at no cost to the Optionee by contacting the Company by telephone
or in writing.  The Optionee further acknowledges that the Optionee will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails.  Similarly, the Optionee understands that the Optionee
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Optionee may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Optionee has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Optionee understands that he or she is not required to consent to electronic
delivery of documents described in this Section 15.
 
Twilio Inc.
 
 
 
 
 
 
By:
 
 
 
Title:

 


45



--------------------------------------------------------------------------------





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
 
Dated:
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




 


46



--------------------------------------------------------------------------------





TWILIO INC.
 
2016 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT


FOR NON- EMPLOYEE DIRECTORS
COUNTRY APPENDIX
 
Terms and Conditions
 
This Appendix includes additional terms and conditions that govern the award of
Stock Options under the Plan if the Optionee works or resides in one of the
countries listed below.  Certain capitalized terms used but not defined herein
shall have the meanings set forth in the Plan and/or this Agreement to which
this country-specific Appendix  is attached.
 
If the Optionee is a citizen or resident of a country (or is considered such for
purposes of the local governing law) other than the one in which he or she is
currently working, or if the Optionee relocates to another country after the
date of grant, or if the Optionee’s service status changes, the terms and
conditions and the information contained herein may not be applicable in the
same manner to the Optionee.  The Company will, at its sole discretion,
determine the extent to which the terms and conditions contained herein will be
applicable to the Optionee under these circumstances.
 
Notifications
 
This Appendix also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to the
Optionee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of October 2015.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Optionee not
rely on the information noted herein as the only source of information relating
to the consequences of the Optionee’s participation in the Plan because the
information may be out of date at the time the Optionee exercises the Stock
Options, acquires shares or sells shares acquired under the Plan.
 
In addition, the information is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result.  Accordingly, the Optionee is advised to
seek appropriate professional advice as to how the relevant laws in the
Optionee’s country may apply to the Optionee’s situation.
 
COLOMBIA
 
Notifications
 
Foreign Exchange / Ownership Information.  Prior approval from a government
authority is not required to purchase and hold foreign securities or to receive
an equity award.  However, if the
purchase of foreign securities is made through a foreign exchange intermediary
(i.e., with funds located in Colombia that are then transferred abroad), a
Form No. 4 will be required in order to register the investment with the
Colombian Central Bank.  The purchase of foreign securities may also be
completed with funds you already hold abroad. In this scenario, no investment
registration is required unless the value of foreign investments, including the
value of any equity awards, as of December 31st of any given


47



--------------------------------------------------------------------------------





year, equals or exceeds US $500,000.  In such case, the investments must be
registered with the Colombian Central Bank by June 30th of the following year by
filing a Form No. 11.
 
ESTONIA
 
There are no country specific provisions.
 
GERMANY
 
Notifications
 
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
 
Securities Disclaimer.  The grant of the Stock Options is exempt from the
requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Germany.
 
HONG KONG
 
Notifications
 
Securities Law Notice.  The Stock Options and shares issued upon exercise do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its Subsidiaries and affiliates.  The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and have not been registered with
or reviewed or authorized by any regulatory authority in Hong Kong, including
the Securities and Futures Commission.  The Stock Options, the Agreement, the
Plan, and any other related materials are intended only for the personal use of
each eligible employee of the Company or any Subsidiary or affiliate and not for
distribution to any other persons.  If you are in any questions about any of the
contents of the Agreement, including this Appendix, or the Plan or other related
materials, you should obtain independent professional advice.
Sale of Shares.  Shares of Stock issued at exercise of the Stock Options are
accepted as a personal investment.  In the event your Stock Options are
exercised and shares of Stock are issued to you within six months of the Date of
Grant, you agree that the Stock may not be offered to the public or otherwise
disposed of prior to the six-month anniversary of the Date of Grant.
 
IRELAND
 
Notifications
 
Director Reporting.  If you are a director or shadow director of the Company or
related company, you may be subject to special reporting requirements with
regard to the acquisition of shares or rights over shares.  Please contact your
personal legal advisor for further details if you are a director or shadow
director.
 


48



--------------------------------------------------------------------------------





Securities Disclaimer.  The grant of the Stock Options is exempt from the
requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Ireland.
 
SINGAPORE
 
Notifications
 
Securities Law Information.  The Stock Options are being granted to the Optionee
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not
made to the Optionee with a view to the shares being subsequently offered for
sale to any other party.  The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.  The Optionee should note
that the Stock Options are subject to section 257 of the SFA, and the Optionee
will not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the shares underlying the Stock Options, unless such sale or
offer in Singapore is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.
 
Director Notification Obligation.  If the Optionee is a director, associate
director or shadow director of a Subsidiary of the Company in Singapore, the
Optionee is subject to certain notification requirements under the Singapore
Companies Act.  Among these requirements is an obligation to notify the
Singaporean Subsidiary in writing when the Optionee receives an interest (e.g.,
Stock Options, shares) in the Company or any Subsidiary.  In addition, the
Optionee must notify the Singapore Subsidiary when the Optionee sells shares of
the Company or any Subsidiary (including when the Optionee sell shares acquired
through the exercise of the Optionee’s Stock Options).  These notifications must
be made within two business days of acquiring or disposing of any interest in
the Company or any Subsidiary.  In addition, a notification must be made of the
Optionee’s interests in the Company or any Subsidiary within two business days
of becoming a director.
Insider-Trading Notification.  The Optionee should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Stock Options or rights to shares under the Plan.  Under the Singapore
insider-trading rules, the Optionee is prohibited from selling Shares when he or
she possesses information, not generally available, which the Optionee knows or
should know will have a material effect on the price of the Shares once such
information is generally available
 
UNITED KINGDOM
 
Terms and Conditions
 
Responsibility for Taxes.
 
If payment or withholding of the income tax due is not made within 90 days of
the end of the U.K. tax year (April 6 - April 5)  or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax will constitute a
loan owed by the Optionee to Company or the employer effective on the Due
Date.   The Optionee agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 6 of the
Agreement.
 
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover


49



--------------------------------------------------------------------------------





the income tax due as described above.  In the event that the Optionee is such a
director or executive officer and the income tax is not collected from or paid
by the Optionee by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Optionee on which additional income tax and national
insurance contributions may be payable.  The Optionee is responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime.  The Optionee is responsible for
reimbursing the Company or the employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 6 of the Agreement.
 
HMRC National Insurance Contributions.  The following supplements Section 6 of
the Agreement: Optionee agrees that:
 
(a)         Tax-Related Items shall include any secondary class 1 (employer)
National Insurance Contributions that:
 
(i)            any employer (or former employer) of the Optionee is liable to
pay (or reasonably believes it is liable to pay); and
 
(ii)           may be lawfully recovered from the Optionee; and


(b)         if required to do so by the Company (at any time when the relevant
election can be made) the Optionee shall:
 
(i)            make a joint election (with the employer or former employer) in
the form provided by the Company to transfer to the Optionee the whole or any
part of the employer’s liability that falls within Section 6  of the Agreement;
and
 
(ii)           enter into arrangements required by HM Revenue & Customs (or any
other tax authority) to secure the payment of the transferred liability.
 
Restricted Securities Elections.  If required to do so by the Company (at any
time when the relevant election can be made), the Optionee shall enter into a
joint election (with the appropriate employer) under section 431(1) or section
431(2) of Income Tax (Earnings & Pensions) Act 2003 in respect of:
 
(a)         any shares acquired (or to be acquired) on exercise of the Stock
Options;
 
(b)         any securities acquired (or to be acquired) as a result of any
surrender of the Stock Options; and
 
any securities acquired (or to be acquired) as a result of holding either shares
acquired on exercise of the Stock Options or securities specified in above or in
this notification.
 
Securities Disclaimer.  Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan.
 




50



--------------------------------------------------------------------------------







 


51



--------------------------------------------------------------------------------





NON-QUALIFIED STOCK OPTION AGREEMENT


FOR COMPANY EMPLOYEES


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
 
No. of Option Shares:
 
 
 
Option Exercise Price per Share:
US$
 
[FMV on Grant Date]
 
 
Grant Date:
 
 
 
Expiration Date:
 

 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
of Class A Common Stock, par value $0.001 per share (the “Stock”) of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
 
1.             Exercisability Schedule.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable.  Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the dates indicated so long as Optionee remains an employee of the
Company or a Subsidiary on such dates:
 
Incremental Number of
Option Shares Exercisable
Exercisability Date
(   )
 
(   )
 
(   )
 
(   )
 
(   )
 

 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.             Manner of Exercise.
 
(a)           The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written


52



--------------------------------------------------------------------------------





notice to the Administrator of his or her election to purchase some or all of
the Option Shares purchasable at the time of such notice.  This notice shall
specify the number of Option Shares to be purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.
 
(b)           The shares of Stock purchased upon exercise of this Stock Option
shall be transferred to the Optionee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
 
(c)           The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 100 shares, unless the number
of shares with respect to which this Stock Option is being exercised is the
total number of shares subject to exercise under this Stock Option at the time.
 
(d)           Notwithstanding any other provision hereof or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date
hereof.


53



--------------------------------------------------------------------------------





 
3.             Termination of Employment.  If the Optionee’s employment by the
Company or a Subsidiary (as defined in the Plan) is terminated, the period
within which to exercise the Stock Option may be subject to earlier termination
as set forth below.
 
(a)           Termination Due to Death.  If the Optionee’s employment terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
 
(b)           Termination Due to Disability.  If the Optionee’s employment
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination of employment, may
thereafter be exercised by the Optionee for a period of 12 months from the date
of disability or until the Expiration Date, if earlier.  Any portion of this
Stock Option that is not exercisable on the date of disability shall terminate
immediately and be of no further force or effect.
 
(c)           Termination for Cause.  If the Optionee’s employment terminates
for Cause, any portion of this Stock Option outstanding on such date shall
terminate immediately and be of no further force and effect.  For purposes
hereof, “Cause” shall mean, unless otherwise provided in an employment agreement
between the Company and the Optionee, a determination by the Administrator that
the Optionee shall be dismissed as a result of (i) any material breach by the
Optionee of any agreement between the Optionee and the Company; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company.
 
(d)           Other Termination.  If the Optionee’s employment terminates for
any reason other than the Optionee’s death, the Optionee’s disability or Cause,
and unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier.  Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
 
4.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in  Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.
 
5.             Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 


54



--------------------------------------------------------------------------------





6.             Tax Withholding.  The Optionee shall, not later than the date as
of which Stock Option becomes taxable, whether upon exercise or such other
event, pay to the Company or make arrangements satisfactory to the Administrator
for payment of any Federal, state, and local taxes and/or social insurance
contributions required by law to be withheld on account of such taxable event
(“Tax-Related Items”).  The Company shall have the authority to cause the
Tax-Related Items to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Optionee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the Tax-Related Items.  The
Optionee’s responsibility and may exceed the amount actually withheld by the
Company.  The Optionee further acknowledges that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Options, including, without
limitation, the grant, vesting, exercise or settlement of the Stock Options, the
subsequent sale of shares acquired pursuant to such issuance, and the receipt of
any dividends; and (b) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of the Stock Options to reduce or
eliminate the Optionee’s liability for Tax-Related Items or achieve any
particular tax result.  The Optionee shall not make any claim against the
Company or its Board, officers or employees related to Tax-Related Items arising
from the Stock Options or the Optionee’s other compensation.  Furthermore, if
the Optionee has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. 
Finally, the Optionee shall pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Optionee’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares if the Optionee fails to comply with his or
her obligations in connection with the Tax-Related Items.
7.             Service Terms and Acknowledgments.  In accepting the Stock
Options, the Optionee acknowledges, understands and agrees as follows:
 
(a)           the Plan is established voluntarily by the Company and it is
discretionary in nature;
 
(b)           the grant of the Stock Options is voluntary and occasional and
does not create any contractual or other right to receive future grants of Stock
Options, or benefits in lieu of Stock Options, even if Stock Options have been
granted in the past;
 
(c)           all decisions with respect to future Stock Options or other
grants, if any, will be at the sole discretion of the Company;
 
(d)           the Optionee is voluntarily participating in the Plan;
 
(e)           the Stock Options and any shares of Stock acquired under the Plan
are not intended to replace any pension rights or compensation;
 
(f)            the Stock Options and any shares of Stock acquired under the
Plan, and the income and value of same, are not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;
 
(g)           the future value of the shares of Stock underlying the Stock
Options is unknown, indeterminable, and cannot be predicted with certainty;


55



--------------------------------------------------------------------------------





 
(i)           if the Optionee acquires shares of Stock, the value of such shares
may increase or decrease in value;
 
(j)           for purposes of the Stock Options, the Optionee’s right to vest in
the Stock Options under the Plan, if any, will terminate as of the date of the
Optionee ceases to be a service provider and will not be extended by any notice
period (e.g., the Optionee’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Optionee is employed or providing
services or the terms of the Optionee’s employment or service agreement, if
any); the Administrator shall have the exclusive discretion to determine the
date of the Optionee ceases to be a service provider for purposes of the Stock
Options (including whether the Optionee may still be considered to be providing
services while on a leave of absence);
 
(k)           unless otherwise provided in the Plan or by the Company in its
discretion, the Stock Options and the benefits evidenced by this Agreement do
not create any entitlement to have the Stock Options or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; and
(l)            the Optionee acknowledges and agrees that neither the Company,
nor any Subsidiary shall be liable for any foreign exchange rate fluctuation
between the Optionee’s local currency and the U.S. Dollar that may affect the
value of the Stock Options or of any amounts due to the Optionee pursuant to the
exercise of the Stock Options or the subsequent sale of any shares of Stock.
 
8.             Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
 
9.             Data Privacy Consent.    Optionee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Optionee’s personal data as described in this Agreement and
any other Stock Options grant materials (“Data”) by and among, as applicable,
Company, and  Subsidiary for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.  The
Optionee understands that the Company may hold certain personal information
about the Optionee, including, but not limited to, the Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Stock Options or any other
entitlement to shares awarded, canceled, vested, unvested, exercised or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.   The Optionee understands that Data will
be transferred to a stock plan service provider as may selected by the Company
in the future, which may be assisting the Company with the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the U.S. or elsewhere, and that the
recipient’s country (e.g., the U.S.) may have different including less stringent
data privacy laws and protections than the Optionee’s country.  The Optionee
understands that  if he or she resides outside the U.S., he  or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  The Optionee
authorizes the Company, its Subsidiaries and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing,


56



--------------------------------------------------------------------------------





administering and managing the Optionee’s participation in the Plan.  The
Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan.  The
Optionee understands that if he or she resides outside the U.S.,  he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.  Further, the Optionee
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Company will not be adversely affected; the only consequence of
refusing or withdrawing the Optionee’s consent is that the Company would not be
able to grant the Optionee Stock Options or other equity awards or administer or
maintain such awards.  Therefore, the Optionee understands that refusing or
withdrawing his or her consent may affect the Optionee’s ability to participate
in the Plan.  For more information on the consequences of the Optionee’s refusal
to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.
 
10.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
11.          Country-Specific Appendix.  Notwithstanding any provisions in this
Agreement, the Stock Options shall be subject to any special terms and
conditions and notifications set forth in any Appendix to this Agreement for the
Optionee’s country.  Moreover, if the Optionee relocates to one of the countries
included in the Appendix, the special terms and conditions and notifications for
such country will apply to the Optionee, to the extent the Company determines
that the application of such terms and conditions and notifications is necessary
or advisable for legal or administrative reasons.  This Agreement and any
Appendices thereto are referred to jointly as this Agreement.
 
12.          Foreign Exchange.  The Optionee acknowledges and agrees that the
Optionee may be responsible for reporting inbound or outbound transactions or
fund transfers that exceed a certain amount. The Optionee is advised to seek
appropriate professional advice as to how the exchange control regulations apply
to the Stock Options and the Optionee’s specific situation and understands that
the relevant laws and regulations can change frequently and occasionally on a
retroactive basis.
 
13.          Translation. To the extent that the Optionee has been provided with
a translation of this Agreement, the English language version of this Agreement
shall prevail in case of any discrepancies or ambiguities due to translation or
inconsistencies or conflicts between different language versions of this
Agreement.
 
14.          Electronic Delivery of Documents.  The Optionee agrees that the
Company may deliver electronically or by email all documents relating to the
Plan or Stock Options (including, without limitation, a copy of the Plan) and
all other documents that the Company is required to deliver to its security
holders.  The Optionee also agrees that the Company may deliver these documents
by posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it shall notify the Optionee by email. The Optionee acknowledges that he or she
may receive from the Company a paper copy of any documents delivered or posted
electronically at no cost to the Optionee by contacting the Company by telephone
or in writing. 


57



--------------------------------------------------------------------------------





The Optionee further acknowledges that the Optionee will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Optionee understands that the Optionee must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.  The Optionee may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if Optionee has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail.  Finally, the Optionee
understands that he or she is not required to consent to electronic delivery of
documents described in this Section 14.
 
 
 
Twilio Inc.
 
 
 
 
 
By:
 
 
 
Title:
 
 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
 
Dated:
 
 
 
 
 
 
Optionee’s Signature
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 

 




 


58



--------------------------------------------------------------------------------





TWILIO INC.
 
2016 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT


FOR COMPANY EMPLOYEES
COUNTRY APPENDIX
 
Terms and Conditions
 
This Appendix includes additional terms and conditions that govern the award of
Stock Options under the Plan if the Optionee works or resides in one of the
countries listed below.  Certain capitalized terms used but not defined herein
shall have the meanings set forth in the Plan and/or this Agreement to which
this country-specific Appendix is attached.
 
If the Optionee is a citizen or resident of a country (or is considered such for
purposes of the local governing law) other than the one in which he or she is
currently working, or if the Optionee relocates to another country after the
date of grant, or if the Optionee’s employment status changes from Employee, the
terms and conditions and the information contained herein may not be applicable
in the same manner to the Optionee.  The Company will, at its sole discretion,
determine the extent to which the terms and conditions contained herein will be
applicable to the Optionee under these circumstances.
 
Notifications
 
This Appendix also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to the
Optionee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of October 2015.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Optionee not
rely on the information noted herein as the only source of information relating
to the consequences of the Optionee’s participation in the Plan because the
information may be out of date at the time the Optionee exercises the Stock
Options, acquires shares or sells shares acquired under the Plan.
 
In addition, the information is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result.  Accordingly, the Optionee is advised to
seek appropriate professional advice as to how the relevant laws in the
Optionee’s country may apply to the Optionee’s situation.
 
COLOMBIA
 
Notifications
 
Foreign Exchange / Ownership Information.  Prior approval from a government
authority is not
required to purchase and hold foreign securities or to receive an equity award. 
However, if the purchase of foreign securities is made through a foreign
exchange intermediary (i.e., with funds located in Colombia that are then
transferred abroad), a Form No. 4 will be required in order to register the
investment with the Colombian Central Bank.  The purchase of foreign securities
may also be completed with funds you already hold abroad. In this scenario, no
investment registration is required unless the value of foreign investments,
including the value of any equity awards, as of December 31st of any given


59



--------------------------------------------------------------------------------





year, equals or exceeds US $500,000.  In such case, the investments must be
registered with the Colombian Central Bank by June 30th of the following year by
filing a Form No. 11.
 
ESTONIA
 
There are no country specific provisions.
 
GERMANY
 
Notifications
 
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
 
Securities Disclaimer.  The grant of the Stock Options is exempt from the
requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Germany.
 
HONG KONG
 
Notifications
 
Securities Law Notice.  The Stock Options and shares issued upon exercise do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company or its Subsidiaries and affiliates.  The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and have not been registered with
or reviewed or authorized by any regulatory authority in Hong Kong, including
the Securities and Futures Commission.  The Stock Options, the Agreement, the
Plan, and any other related materials are intended only for the personal use of
each eligible employee of the Company or any Subsidiary or affiliate and not for
distribution to any other persons.  If you are in any questions about any of the
contents of the Agreement, including this Appendix, or the Plan or other related
materials, you should obtain independent professional advice.
Sale of Shares.  Shares of Stock issued at exercise of the Stock Options are
accepted as a personal investment.  In the event your Stock Options are
exercised and shares of Stock are issued to you within six months of the Date of
Grant, you agree that the Stock may not be offered to the public or otherwise
disposed of prior to the six-month anniversary of the Date of Grant.
 
IRELAND
 
Notifications
 
Director Reporting.  If you are a director or shadow director of the Company or
related company, you may be subject to special reporting requirements with
regard to the acquisition of shares or rights over shares.  Please contact your
personal legal advisor for further details if you are a director or shadow
director.
 


60



--------------------------------------------------------------------------------





Securities Disclaimer.  The grant of the Stock Options is exempt from the
requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Ireland.
 
SINGAPORE
 
Notifications
 
Securities Law Information.  The Stock Options are being granted to the Optionee
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not
made to the Optionee with a view to the shares being subsequently offered for
sale to any other party.  The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.  The Optionee should note
that the Stock Options are subject to section 257 of the SFA, and the Optionee
will not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the shares underlying the Stock Options, unless such sale or
offer in Singapore is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.
 
Director Notification Obligation.  If the Optionee is a director, associate
director or shadow director of a Subsidiary of the Company in Singapore, the
Optionee is subject to certain notification requirements under the Singapore
Companies Act.  Among these requirements is an obligation to notify the
Singaporean Subsidiary in writing when the Optionee receives an interest (e.g.,
Stock Options, shares) in the Company or any Subsidiary.  In addition, the
Optionee must notify the Singapore Subsidiary when the Optionee sells shares of
the Company or any Subsidiary (including when the Optionee sell shares acquired
through the exercise of the Optionee’s Stock Options).  These notifications must
be made within two business days of acquiring or disposing of any interest in
the Company or any Subsidiary.  In addition, a notification must be made of the
Optionee’s interests in the Company or any Subsidiary within two business days
of becoming a director.
Insider-Trading Notification.  The Optionee should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Stock Options or rights to shares under the Plan.  Under the Singapore
insider-trading rules, the Optionee is prohibited from selling shares when he or
she possesses information, not generally available, which the Optionee knows or
should know will have a material effect on the price of the shares once such
information is generally available
 
UNITED KINGDOM
 
Terms and Conditions
 
Responsibility for Taxes.
 
If payment or withholding of the income tax due is not made within 90 days of
the end of the U.K. tax year (April 6 - April 5)  or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax will constitute a
loan owed by the Optionee to Company or the employer effective on the Due
Date.   The Optionee agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 6 of the
Agreement.
 
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover


61



--------------------------------------------------------------------------------





the income tax due as described above.  In the event that the Optionee is such a
director or executive officer and the income tax is not collected from or paid
by the Optionee by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Optionee on which additional income tax and national
insurance contributions may be payable.  The Optionee is responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime.  The Optionee is responsible for
reimbursing the Company or the employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 6 of the Agreement.
 
HMRC National Insurance Contributions.  The following supplements Section 6 of
the Agreement: Optionee agrees that:
 
(a)         Tax-Related Items shall include any secondary class 1 (employer)
National Insurance Contributions that:
 
(i)            any employer (or former employer) of the Optionee is liable to
pay (or reasonably believes it is liable to pay); and
 
(ii)           may be lawfully recovered from the Optionee; and


(b)         if required to do so by the Company (at any time when the relevant
election can be made) the Optionee shall:
 
(i)            make a joint election (with the employer or former employer) in
the form provided by the Company to transfer to the Optionee the whole or any
part of the employer’s liability that falls within Section 6  of the Agreement;
and
 
(ii)           enter into arrangements required by HM Revenue & Customs (or any
other tax authority) to secure the payment of the transferred liability.
 
Restricted Securities Elections.  If required to do so by the Company (at any
time when the relevant election can be made), the Optionee shall enter into a
joint election (with the appropriate employer) under section 431(1) or section
431(2) of Income Tax (Earnings & Pensions) Act 2003 in respect of:
 
(a)         any shares acquired (or to be acquired) on exercise of the Stock
Options;
 
(b)         any securities acquired (or to be acquired) as a result of any
surrender of the Stock Options; and
 
any securities acquired (or to be acquired) as a result of holding either shares
acquired on exercise of the Stock Options or securities specified in above or in
this notification.
 
Securities Disclaimer.  Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan.  The Plan and the Stock Options are granted exclusively under this
Agreement in the UK to bona fide employees and former employees and any other UK
Subsidiary.


62



--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD AGREEMENT


FOR NON-EMPLOYEE DIRECTORS


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
No. of Restricted Stock Units:
 
Grant Date:
 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
an award of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above.  Each Restricted Stock Unit shall relate to one share
of Class A Common Stock, par value $0.001 per share (the “Stock”) of the
Company.
 
1.             Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.
 
2.             Vesting of Restricted Stock Units.  The restrictions and
conditions of Paragraph 1 of this Agreement shall lapse on the Vesting Date or
Dates specified in the following schedule so long as the Grantee remains in
service as a member of the Board on such Dates.  If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.
 
Incremental Number of
Restricted Stock Units Vested
Vesting Date
(   )
 
(   )
 
(   )
 
(   )
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
 
3.             Termination of Service.  If the Grantee’s service with the
Company and its Subsidiaries terminates for any reason (including death or
disability) prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.
 


63



--------------------------------------------------------------------------------





4.             Issuance of Shares of Stock.  As soon as practicable following
each Vesting Date (but in no event later than two and one-half months after the
end of the year in which the Vesting Date occurs), the Company shall issue to
the Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.
 
5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
6.             Tax Responsibility.  The Grantee acknowledges that the Company
(a) makes no representations or undertakings regarding any Federal, state, and
local taxes and/or social insurance contributions applicable to any aspect of
the Restricted Stock Units (“Tax-Related Items”), including, without limitation,
the grant, vesting, or settlement of the Restricted Stock Units, the subsequent
sale of shares acquired pursuant to such issuance, and the receipt of any
dividends; and (b) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  The Grantee shall not make any claim against the Company
or its Board, officers or employees related to Tax-Related Items arising from
the Restricted Stock Units or the Grantee’s other compensation.
 
7.             No Obligation to Continue as a Director.  Neither the Plan nor
this Award confers upon the Grantee any rights with respect to continuance as a
Director.
 
8.             Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.
 
9.             Service Terms and Acknowledgments.  In accepting the Restricted
Stock Units, the Grantee acknowledges, understands and agrees as follows:
 
(a)           the Plan is established voluntarily by the Company and it is
discretionary in nature;
 
(b)           the grant of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;
 
(c)           all decisions with respect to future Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;
(d)           the Grantee is voluntarily participating in the Plan;
 
(e)           the Restricted Stock Units and any shares of Stock acquired under
the Plan are not intended to replace any pension rights or compensation;
 
(f)            the Restricted Stock Units and any shares of Stock acquired under
the Plan, and the income and value of same, are not part of normal or expected
compensation for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal,


64



--------------------------------------------------------------------------------





end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments;
 
(g)           the future value of the shares of Stock underlying the Restricted
Stock Units is unknown, indeterminable, and cannot be predicted with certainty;
 
(h)           if the Grantee acquires shares of Stock, the value of such shares
may increase or decrease in value;
 
(i)            for purposes of the Restricted Stock Units, the Grantee’s right
to vest in the Restricted Stock Units under the Plan, if any, will terminate as
of the date of the Grantee ceases to be a service provider and will not be
extended by any notice period (e.g., the Grantee’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Grantee is
employed or providing services or the terms of the Grantee’s employment or
service agreement, if any); the Administrator shall have the exclusive
discretion to determine the date of the Grantee ceases to be a service provider
for purposes of the Restricted Stock Units (including whether the Grantee may
still be considered to be providing services while on a leave of absence);
 
(j)            unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and
 
(k)           the Grantee acknowledges and agrees that neither the Company, nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
the Grantee’s local currency and the U.S. Dollar that may affect the value of
the Restricted Stock Units or of any amounts due to the Grantee pursuant to the
vesting of the Restricted Stock Units or the subsequent sale of any shares of
Stock.
 
10.          Integration.  This Agreement constitutes the entire agreement
between the parties with respect to this Award and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
 
11.          Data Privacy Consent.  The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement and
any other Restricted Stock Units grant materials (“Data”) by and among, as
applicable, Company, and  Subsidiary for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.  The Grantee
understands that the Company may hold certain personal information about the
Grantee, including, but not limited, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all Restricted Stock Units or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan.  The Grantee understands that Data will be transferred to a
stock plan service provider as may selected by the Company in the future, which
may be assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands that the recipients of the Data
may be located in the U.S. or elsewhere, and that the recipient’s country (e.g.,
the


65



--------------------------------------------------------------------------------





U.S.) may have different including less stringent data privacy laws and
protections than the Grantee’s country.  The Grantee understands that if he or
she resides outside the U.S., he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Grantee authorizes the Company, its
Subsidiaries and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
the Grantee’s participation in the Plan.  The Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  The Grantee understands that if he or she
resides outside the U.S.,  he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, the Grantee understands that he or she is providing
the consents herein on a purely voluntary basis.  If the Grantee does not
consent, or if the Grantee later seeks to revoke his or her consent, his or her
employment status or service and career with the Company will not be adversely
affected; the only consequence of refusing or withdrawing the Grantee’s consent
is that the Company would not be able to grant the Grantee Restricted Stock
Units or other equity awards or administer or maintain such awards.  Therefore,
the Grantee understands that refusing or withdrawing his or her consent may
affect the Grantee’s ability to participate in the Plan.  For more information
on the consequences of the Grantee’s refusal to consent or withdrawal of
consent, the Grantee understands that he or she may contact his or her local
human resources representative.
 
12.          Country-Specific Appendix.  Notwithstanding any provisions in this
Agreement, the Restricted Stock Units shall be subject to any special terms and
conditions and notifications set forth in any Appendix to this Agreement for the
Grantee’s country.  Moreover, if the Grantee relocates to one of the countries
included in the Appendix, the special terms and conditions and notifications for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions and notifications is necessary
or advisable for legal or administrative reasons.  This Agreement and any
Appendices thereto are referred to jointly as this Agreement.
 
13.          Foreign Exchange.  The Grantee acknowledges and agrees that the
Grantee may be responsible for reporting inbound transactions or fund transfers
that exceed a certain amount.  The Grantee is advised to seek appropriate
professional advice as to how the exchange control
regulations apply to the Restricted Stock Units and the Grantee’s specific
situation and understands that the relevant laws and regulations can change
frequently and occasionally on a retroactive basis.
 
14.          Translation.  To the extent that the Grantee has been provided with
a translation of this Agreement, the English language version of this Agreement
shall prevail in case of any discrepancies or ambiguities due to translation or
inconsistencies or conflicts between different language versions of this
Agreement.
 
15.          Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
16.          Electronic Delivery of Documents.  The Grantee agrees that the
Company may deliver electronically or by email all documents relating to the
Plan or Restricted Stock Units (including, without


66



--------------------------------------------------------------------------------





limitation, a copy of the Plan) and all other documents that the Company is
required to deliver to its security holders.  The Grantee also agrees that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a website, it shall notify the Grantee by email.  The
Grantee acknowledges that he or she may receive from the Company a paper copy of
any documents delivered or posted electronically at no cost to the Grantee by
contacting the Company by telephone or in writing.  The Grantee further
acknowledges that the Grantee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails. 
Similarly, the Grantee understands that the Grantee must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails.  The Grantee may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if
Grantee has provided an electronic mail address) at any time by notifying the
Company of such revoked consent or revised e-mail address by telephone, postal
service or electronic mail.  Finally, the Grantee understands that he or she is
not required to consent to electronic delivery of documents described in this
Section 15.
 
Twilio Inc.
 
 
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 
Dated:
 
 
 
 
Grantee’s Signature
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 

 




 


67



--------------------------------------------------------------------------------





TWILIO INC.
 
2016 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
COUNTRY APPENDIX —  NON-EMPLOYEE DIRECTORS
 
Terms and Conditions
 
This Appendix includes additional terms and conditions that govern the award of
Restricted Stock Units under the Plan if the Grantee works or resides in one of
the countries listed below.  Certain capitalized terms used but not defined
herein shall have the meanings set forth in the Plan and/or this Agreement to
which this country-specific Appendix is attached.
 
If the Grantee is a citizen or resident of a country (or is considered such for
purposes of the local governing law) other than the one in which he or she is
currently working, or if the Grantee relocates to another country after the date
of grant, or if the Grantee’s service status changes, the terms and conditions
and the information contained herein may not be applicable in the same manner to
the Grantee.  The Company will, at its sole discretion, determine the extent to
which the terms and conditions contained herein will be applicable to the
Grantee under these circumstances.
 
Notifications
 
This Appendix also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
October 2015.  Such laws are often complex and change frequently.  As a result,
the Company strongly recommends that the Grantee not rely on the information
noted herein as the only source of information relating to the consequences of
the Grantee’s participation in the Plan because the information may be out of
date at the time the Grantee exercises the Restricted Stock Units, acquires
shares or sells shares acquired under the Plan.
 
In addition, the information is general in nature and may not apply to the
Grantee’s particular situation, and the Company is not in a position to assure
the Grantee of any particular result.  Accordingly, the Grantee is advised to
seek appropriate professional advice as to how the relevant laws in the
Grantee’s country may apply to the Grantee’s situation.
 
COLOMBIA
 
Notifications
 
Foreign Exchange / Ownership Information.  Prior approval from a government
authority is not required to purchase and hold foreign securities or to receive
an equity award.  However, if the purchase of foreign securities is made through
a foreign exchange intermediary (i.e., with funds located in Colombia that are
then transferred abroad), a Form No. 4 will be required in order to register the
investment with the Colombian Central Bank.  The purchase of foreign securities
may also be completed with funds you already hold abroad. In this scenario, no
investment registration is required unless the value of foreign investments,
including the value of any equity awards, as of December 31st of any given year,
equals or exceeds US $500,000.  In such case, the investments must be registered
with the Colombian Central Bank by June 30th of the following year by filing a
Form No. 11.


68



--------------------------------------------------------------------------------





 
ESTONIA
 
There are no country specific provisions.
 
GERMANY
 
Notifications
 
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
 
Securities Disclaimer.  The grant of the Restricted Stock Units is exempt from
the requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Germany.
 
HONG KONG
 
Notifications
 
Securities Law Notice.  The Restricted Stock Units and shares issued upon
vesting do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company or its Subsidiaries and
affiliates.  The Agreement, including this Appendix, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and have not
been registered with or reviewed or authorized by any regulatory authority in
Hong Kong, including the Securities and Futures Commission.  The Restricted
Stock Units, the Agreement, the Plan, and any other related materials are
intended only for the personal use of each eligible employee of the Company or
any Subsidiary or affiliate and not for distribution to any other persons.  If
you are in any questions about any of the contents of the Agreement, including
this Appendix, or the Plan or other related materials, you should obtain
independent professional advice.
 
Sale of Shares.  Shares of Stock issued at vesting of the Restricted Stock Units
are accepted as a personal investment.  In the event your Restricted Stock Units
vest and shares of Stock are issued to you within six months of the Date of
Grant, you agree that the Stock may not be offered to the public or otherwise
disposed of prior to the six-month anniversary of the Date of Grant.
IRELAND
 
Notifications
 
Director Reporting.  If you are a director or shadow director of the Company or
related company, you may be subject to special reporting requirements with
regard to the acquisition of shares or rights over shares.  Please contact your
personal legal advisor for further details if you are a director or shadow
director.
 
Securities Disclaimer.  The grant of the Restricted Stock Units is exempt from
the requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Ireland.


69



--------------------------------------------------------------------------------





 
SINGAPORE
 
Notifications
 
Securities Law Information.  The Restricted Stock Units are being granted to the
Grantee pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is
not made to the Grantee with a view to the shares being subsequently offered for
sale to any other party.  The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.  The Grantee should note
that the Restricted Stock Units are subject to section 257 of the SFA, and the
Grantee will not be able to make any subsequent sale in Singapore, or any offer
of such subsequent sale of the shares underlying the Restricted Stock Units,
unless such sale or offer in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.
 
Director Notification Obligation.  If the Grantee is a director, associate
director or shadow director of a Subsidiary of the Company in Singapore, the
Grantee is subject to certain notification requirements under the Singapore
Companies Act.  Among these requirements is an obligation to notify the
Singaporean Subsidiary in writing when the Grantee receives an interest (e.g.,
Restricted Stock Units, shares) in the Company or any Subsidiary.  In addition,
the Grantee must notify the Singapore Subsidiary when the Grantee sells shares
of the Company or any Subsidiary (including when the Grantee sell shares
acquired through the vesting of the Grantee’s Restricted Stock Units).  These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any Subsidiary.  In addition, a notification must
be made of the Grantee’s interests in the Company or any Subsidiary within two
business days of becoming a director.
 
Insider-Trading Notification.  The Grantee should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Restricted Stock Units or rights to shares under the Plan.  Under the Singapore
insider-trading rules, the Grantee is prohibited from selling shares when he or
she possesses information, not generally available, which the Grantee knows or
should know will have a material effect on the price of the shares once such
information is generally available.


UNITED KINGDOM
 
Terms and Conditions
 
Responsibility for Taxes.
 
If payment or withholding of the income tax due is not made within 90 days of
the end of the U.K. tax year (April 6 - April 5)  or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax will constitute a
loan owed by the Grantee to Company or the employer effective on the Due Date. 
The Grantee agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section II (9) of the Agreement.
 
Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), he or
she will not be eligible for such a loan to cover the income tax due as
described above.  In the event that the Grantee is such a director or executive


70



--------------------------------------------------------------------------------





officer and the income tax is not collected from or paid by the Grantee by the
Due Date, the amount of any uncollected income tax may constitute a benefit to
the Grantee on which additional income tax and national insurance contributions
may be payable.  The Grantee is responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime.  The Grantee is responsible for reimbursing the Company or the employer
(as applicable) for the value of any employee national insurance contribution
due on this additional benefit and acknowledges that the Company or the Employer
may recover such amount from him or her by any of the means referred to in
Section II(4) of the Agreement.
 
HMRC National Insurance Contributions.  The following supplements Section 6 of
the Agreement: Grantee agrees that:
 
(a)                                
                                                Tax-Related Items shall include
any secondary class 1 (employer) National Insurance Contributions that:
 
(i)                                     any employer (or former employer) of the
Grantee is liable to pay (or reasonably believes it is liable to pay); and
 
(ii)                                  may be lawfully recovered from the
Grantee; and
 
(b)                                
                                                if required to do so by the
Company (at any time when the relevant election can be made) the Grantee shall:
 
(i)                                     make a joint election (with the employer
or former employer) in the form provided by the Company to transfer to the
Grantee the whole or any part of the employer’s liability that falls within
Section 6  of the Agreement; and
 
(ii)                                  enter into arrangements required by HM
Revenue & Customs (or any
other tax authority) to secure the payment of the transferred liability.
 
Restricted Securities Elections.  If required to do so by the Company (at any
time when the relevant election can be made), the Grantee shall enter into a
joint election (with the appropriate employer) under section 431(1) or section
431(2) of Income Tax (Earnings & Pensions) Act 2003 in respect of:
 
(a)                                                                           
any shares acquired (or to be acquired) on vesting of the Restricted Stock
Units;
 
(b)                                                                           
any securities acquired (or to be acquired) as a result of any surrender of the
Restricted Stock Units; and
 
(c)                                                                            
any securities acquired (or to be acquired) as a result of holding either shares
acquired on vesting of the Restricted Stock Units or securities specified in
above or in this notification.
 
Securities Disclaimer.  Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan.


71



--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD AGREEMENT


FOR COMPANY EMPLOYEES


UNDER THE TWILIO INC.


2016 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
No. of Restricted Stock Units:
 
Grant Date:
 
Pursuant to the Twilio Inc. 2016 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Twilio Inc. (the “Company”) hereby grants
an award of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above.  Each Restricted Stock Unit shall relate to one share
of Class A Common Stock, par value $0.001 per share (the “Stock”) of the
Company.
 
1.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any shares of Stock issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 2 of this Agreement and (ii) shares of Stock have been issued to the
Grantee in accordance with the terms of the Plan and this Agreement.
 
2.                                      Vesting of Restricted Stock Units.  The
restrictions and conditions of Paragraph 1 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
remains an employee of the Company or a Subsidiary on such Dates.  If a series
of Vesting Dates is specified, then the restrictions and conditions in
Paragraph 1 shall lapse only with respect to the number of Restricted Stock
Units specified as vested on such date.
 
Incremental Number of
Restricted Stock Units Vested
Vesting Date
(   )
 
(   )
 
(   )
 
(   )
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
 
3.                                      Termination of Employment.  If the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason (including death or disability) prior to the satisfaction of the vesting
conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
 


72



--------------------------------------------------------------------------------





4.                                      Issuance of Shares of Stock.  As soon as
practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the
Company shall issue to the Grantee the number of shares of Stock equal to the
aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.
 
5.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Administrator set forth in Section 2(b) of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.
 
6.                                      Tax Withholding.  The Grantee shall, not
later than the date as of which the Restricted Stock Units become taxable, pay
to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes and/or social insurance
contributions required by law to be withheld on account of such taxable event
(“Tax-Related Items”).  The Company shall have the authority to cause the
Tax-Related Items to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Grantee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the Tax-Related Items.  In
addition, the Tax-Related Items may be satisfied, in whole or in part, by an
arrangement whereby a certain number of shares of Stock issued upon settlement
of the Restricted Stock Units are immediately sold and proceeds from such sale
are remitted to the Company in an amount that would satisfy the Tax-Related
Items.  The Grantee’s responsibility may exceed the amount actually withheld by
the Company.  The Grantee further acknowledges that the Company (a) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, without
limitation, the grant, vesting, or settlement of the Restricted Stock Units, the
subsequent sale of shares acquired pursuant to such issuance, and the receipt of
any dividends; and (b) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  The Grantee shall not make any claim against the Company
or its Board, officers or employees related to Tax-Related Items arising from
the Restricted Stock Units or the Grantee’s other compensation.  Furthermore, if
the Grantee has become subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable or tax withholding event, as
applicable, the Grantee acknowledges that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. 
Finally, the Grantee shall pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Grantee’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares if the Grantee fails to comply with his or
her obligations in connection with the Tax-Related Items.
 
7.                                      Section 409A of the Code.  This
Agreement shall be interpreted in such a manner that all provisions relating to
the settlement of the Award are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code.
 
8.                                      Service Terms and Acknowledgments.  In
accepting the Restricted Stock Units, the Grantee acknowledges, understands and
agrees as follows:
 
(a)                                 the Plan is established voluntarily by the
Company and it is discretionary in nature;


73



--------------------------------------------------------------------------------





 
(b)                                 the grant of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;
 
(c)                                  all decisions with respect to future
Restricted Stock Units or other grants, if any, will be at the sole discretion
of the Company;
 
(d)                                 the Grantee is voluntarily participating in
the Plan;
 
(e)                                  the Restricted Stock Units and any shares
of Stock acquired under the Plan are not intended to replace any pension rights
or compensation;
 
(f)                                   the Restricted Stock Units and any shares
of Stock acquired under the Plan, and the income and value of same, are not part
of normal or expected compensation for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or payments or welfare benefits or similar payments;
 
(g)                                  the future value of the shares of Stock
underlying the Restricted Stock Units is unknown, indeterminable, and cannot be
predicted with certainty;
 
(i)                                  if the Grantee acquires shares of Stock,
the value of such shares may increase or decrease in value;
 
(j)                                 for purposes of the Restricted Stock Units,
the Grantee’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of the date of the Grantee ceases to be a service
provider and will not be extended by any notice period (e.g., the Grantee’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Grantee is employed or providing services or the terms of
the Grantee’s employment or service agreement, if any); the Administrator shall
have the exclusive discretion to determine the date of the Grantee ceases to be
a service provider for purposes of the Restricted Stock Units (including whether
the Grantee may still be considered to be providing services while on a leave of
absence);
 
(k)                                 unless otherwise provided in the Plan or by
the Company in its discretion, the Restricted Stock Units and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted
Stock Units or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and
 
(l)                                     the Grantee acknowledges and agrees that
neither the Company, nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between the Grantee’s local currency and the U.S. Dollar that
may affect the value of the Restricted Stock Units or of any amounts due to the
Grantee pursuant to the vesting of the Restricted Stock Units or the subsequent
sale of any shares of Stock.
 


74



--------------------------------------------------------------------------------





9.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to this Award and
supersedes all prior agreements and discussions between the parties concerning
such subject matter.
 
10.                               Data Privacy Consent.  The Grantee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Grantee’s personal data as described in this
Agreement and any other Restricted Stock Units grant materials (“Data”) by and
among, as applicable, Company, and Subsidiary for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that the Company may hold certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Stock or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.  The Grantee understands that Data will be
transferred to a stock plan service provider as may selected by the Company in
the future, which may be assisting the Company with the implementation,
administration and management of the Plan. The Grantee understands that the
recipients of the Data may be located in the U.S. or elsewhere, and that the
recipient’s country (e.g., the U.S.) may have different including less stringent
data privacy laws and protections than the Grantee’s country.  The Grantee
understands that if he or she resides outside the U.S., he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  The Grantee
authorizes the Company, its Subsidiaries and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan.  The Grantee understands that if he or she resides outside the U.S.,  he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, the
Grantee understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company will not be adversely affected; the only consequence of
refusing or withdrawing the Grantee’s consent is
that the Company would not be able to grant the Grantee Restricted Stock Units
or other equity awards or administer or maintain such awards.  Therefore, the
Grantee understands that refusing or withdrawing his or her consent may affect
the Grantee’s ability to participate in the Plan.  For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
 
11.                               Country-Specific Appendix.  Notwithstanding
any provisions in this Agreement, the Restricted Stock Units shall be subject to
any special terms and conditions and notifications set forth in any Appendix to
this Agreement for the Grantee’s country.  Moreover, if the Grantee relocates to
one of the countries included in the Appendix, the special terms and conditions
and notifications for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions and
notifications is necessary or advisable for legal or administrative reasons. 
This Agreement and any Appendices thereto are referred to jointly as this
Agreement.


75



--------------------------------------------------------------------------------





 
12.                               Foreign Exchange.  The Grantee acknowledges
and agrees that the Grantee may be responsible for reporting inbound
transactions or fund transfers that exceed a certain amount. The Grantee is
advised to seek appropriate professional advice as to how the exchange control
regulations apply to the Restricted Stock Units and the Grantee’s specific
situation and understands that the relevant laws and regulations can change
frequently and occasionally on a retroactive basis.
 
13.                               Translation. To the extent that the Grantee
has been provided with a translation of this Agreement, the English language
version of this Agreement shall prevail in case of any discrepancies or
ambiguities due to translation or inconsistencies or conflicts between different
language versions of this Agreement.
 
14.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.
 
15.                               Electronic Delivery of Documents.  The Grantee
agrees that the Company may deliver electronically or by email all documents
relating to the Plan or Restricted Stock Units (including, without limitation, a
copy of the Plan) and all other documents that the Company is required to
deliver to its security holders.  The Grantee also agrees that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a website, it shall notify the Grantee by email. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered or posted electronically at no cost to the Grantee by
contacting the Company by telephone or in writing.  The Grantee further
acknowledges that the Grantee will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails. 
Similarly, the Grantee understands that the Grantee must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails.  The Grantee may
revoke his or her consent to the electronic delivery of documents or may change
the
electronic mail address to which such documents are to be delivered (if Grantee
has provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail.  Finally, the Grantee understands that he or she is not
required to consent to electronic delivery of documents described in this
Section 15.
 
 
 
Twilio Inc.
 
 
 
 
 
 
 
By:
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
 


76



--------------------------------------------------------------------------------





Dated:
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 



77



--------------------------------------------------------------------------------





TWILIO INC.
 
2016 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
COUNTRY APPENDIX — EMPLOYEE
 
Terms and Conditions
 
This Appendix includes additional terms and conditions that govern the award of
Restricted Stock Units under the Plan if the Grantee works or resides in one of
the countries listed below.  Certain capitalized terms used but not defined
herein shall have the meanings set forth in the Plan and/or this Agreement to
which this country-specific Appendix is attached.
 
If the Grantee is a citizen or resident of a country (or is considered such for
purposes of the local governing law) other than the one in which he or she is
currently working, or if the Grantee relocates to another country after the date
of grant, or if the Grantee’s employment status changes from Employee, the terms
and conditions and the information contained herein may not be applicable in the
same manner to the Grantee.  The Company will, at its sole discretion, determine
the extent to which the terms and conditions contained herein will be applicable
to the Grantee under these circumstances.
 
Notifications
 
This Appendix also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan.  The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
October 2015.  Such laws are often complex and change frequently.  As a result,
the Company strongly recommends that the Grantee not rely on the information
noted herein as the only source of information relating to the consequences of
the Grantee’s participation in the Plan because the information may be out of
date at the time the Grantee exercises the Restricted Stock Units, acquires
shares or sells shares acquired under the Plan.
 
In addition, the information is general in nature and may not apply to the
Grantee’s particular situation, and the Company is not in a position to assure
the Grantee of any particular result.  Accordingly, the Grantee is advised to
seek appropriate professional advice as to how the relevant laws in the
Grantee’s country may apply to the Grantee’s situation.
 
COLOMBIA
 
Notifications
 
Foreign Exchange / Ownership Information.  Prior approval from a government
authority is not required to purchase and hold foreign securities or to receive
an equity award.  However, if the purchase of foreign securities is made through
a foreign exchange intermediary (i.e., with funds located in Colombia that are
then transferred abroad), a Form No. 4 will be required in order to
register the investment with the Colombian Central Bank.  The purchase of
foreign securities may also be completed with funds you already hold abroad. In
this scenario, no investment registration is required unless the value of
foreign investments, including the value of any equity awards, as of
December 31st of any given year, equals or exceeds US $500,000.  In such case,
the investments must be registered with the Colombian Central Bank by June 30th
of the following year by filing a Form No. 11.


78



--------------------------------------------------------------------------------





 
ESTONIA
 
There are no country specific provisions.
 
GERMANY
 
Notifications
 
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
 
Securities Disclaimer.  The grant of the Restricted Stock Units is exempt from
the requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Germany.
 
HONG KONG
 
Notifications
 
Securities Law Notice.  The Restricted Stock Units and shares issued upon
vesting do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company or its Subsidiaries and
affiliates.  The Agreement, including this Appendix, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and have not
been registered with or reviewed or authorized by any regulatory authority in
Hong Kong, including the Securities and Futures Commission.  The Restricted
Stock Units, the Agreement, the Plan, and any other related materials are
intended only for the personal use of each eligible employee of the Company or
any Subsidiary or affiliate and not for distribution to any other persons.  If
you are in any questions about any of the contents of the Agreement, including
this Appendix, or the Plan or other related materials, you should obtain
independent professional advice.
 
Sale of Shares.  Shares of stock issued at vesting of the Restricted Stock Units
are accepted as a personal investment.  In the event your Restricted Stock Units
vest and shares of Stock are issued to you within six months of the Date of
Grant, you agree that the Stock may not be offered to the public or otherwise
disposed of prior to the six-month anniversary of the Date of Grant.
IRELAND
 
Notifications
 
Director Reporting.  If you are a director or shadow director of the Company or
related company, you may be subject to special reporting requirements with
regard to the acquisition of shares or rights over shares.  Please contact your
personal legal advisor for further details if you are a director or shadow
director.
 
Securities Disclaimer.  The grant of the Restricted Stock Units is exempt from
the requirement to publish a prospectus under the EU Prospectus Directive as
implemented in Ireland.


79



--------------------------------------------------------------------------------





 
SINGAPORE
 
Notifications
 
Securities Law Information.  The Restricted Stock Units are being granted to the
Grantee pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is
not made to the Grantee with a view to the shares being subsequently offered for
sale to any other party.  The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.  The Grantee should note
that the Restricted Stock Units are subject to section 257 of the SFA, and the
Grantee will not be able to make any subsequent sale in Singapore, or any offer
of such subsequent sale of the shares underlying the Restricted Stock Units,
unless such sale or offer in Singapore is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA.
 
Director Notification Obligation.  If the Grantee is a director, associate
director or shadow director of a Subsidiary of the Company in Singapore, the
Grantee is subject to certain notification requirements under the Singapore
Companies Act.  Among these requirements is an obligation to notify the
Singaporean Subsidiary in writing when the Grantee receives an interest (e.g.,
Restricted Stock Units, shares) in the Company or any Subsidiary.  In addition,
the Grantee must notify the Singapore Subsidiary when the Grantee sells shares
of the Company or any Subsidiary (including when the Grantee sell shares
acquired through the vesting of the Grantee’s Restricted Stock Units).  These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any Subsidiary.  In addition, a notification must
be made of the Grantee’s interests in the Company or any Subsidiary within two
business days of becoming a director.
 
Insider-Trading Notification.  The Grantee should be aware of the Singapore
insider-trading rules, which may impact his or her acquisition or disposal of
Restricted Stock Units or rights to shares under the Plan.  Under the Singapore
insider-trading rules, the Grantee is prohibited from selling shares when he or
she possesses information, not generally available, which the Grantee
knows or should know will have a material effect on the price of the shares once
such information is generally available
 
UNITED KINGDOM
 
Terms and Conditions
 
Responsibility for Taxes.
 
If payment or withholding of the income tax due is not made within 90 days of
the end of the U.K. tax year (April 6 - April 5)  or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax will constitute a
loan owed by the Grantee to Company or the employer effective on the Due Date. 
The Grantee agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section II (9) of the Agreement.
 
Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), he or
she will not be eligible for such a loan to cover


80



--------------------------------------------------------------------------------





the income tax due as described above.  In the event that the Grantee is such a
director or executive officer and the income tax is not collected from or paid
by the Grantee by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Grantee on which additional income tax and national
insurance contributions may be payable.  The Grantee is responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime.  The Grantee is responsible for
reimbursing the Company or the employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section II(4) of the Agreement.
 
HMRC National Insurance Contributions.  The following supplements Section 6 of
the Agreement: Grantee agrees that:
 
(a)         Tax-Related Items shall include any secondary class 1 (employer)
National Insurance Contributions that:
 
(i)                                     any employer (or former employer) of the
Grantee is liable to pay (or reasonably believes it is liable to pay); and
 
(ii)                                  may be lawfully recovered from the
Grantee; and
 
(b)         if required to do so by the Company (at any time when the relevant
election can be made) the Grantee shall:
(i)                                     make a joint election (with the employer
or former employer) in the form provided by the Company to transfer to the
Grantee the whole or any part of the employer’s liability that falls within
Section 6  of the Agreement; and
 
(ii)                                  enter into arrangements required by HM
Revenue & Customs (or any other tax authority) to secure the payment of the
transferred liability.
 
Restricted Securities Elections.  If required to do so by the Company (at any
time when the relevant election can be made), the Grantee shall enter into a
joint election (with the appropriate employer) under section 431(1) or section
431(2) of Income Tax (Earnings & Pensions) Act 2003 in respect of:
 
(a)         any shares acquired (or to be acquired) on vesting of the Restricted
Stock Units;
 
(b)         any securities acquired (or to be acquired) as a result of any
surrender of the Restricted Stock Units; and
 
any securities acquired (or to be acquired) as a result of holding either shares
acquired on vesting of the Restricted Stock Units or securities specified in
above or in this notification.
 
Securities Disclaimer.  Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan.  The Plan and the Restricted Stock Units are granted under this Agreement
in the UK exclusively to bona fide employees and former employees and any other
UK Subsidiary.




81

